DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 18 and 19, in the reply filed on 6/28/2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 19, the arrangement of the claims is a bit confusing.  The last line should read something similar to, “and a wire coating disposed around the carrier portion.”
As to claim 9, it is unclear which wires are being referred to.  Are they the thermal sensing portion, carrier portion, or a different wire that is present within the thermal sensor wire structure?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Patent Publication 2012/0106593).
Regarding claim 1, Zhou discloses a sensing member of a battery fault detecting system, the sensing member comprising: a first conducting member, a second conducting member, a first polymer wrapped around the first conducting member, a second polymer wrapped around the second conducting member, and a third polymer (carrier) enclosing the first and second members in the shape of a wire (Paragraphs 0016-0018 and Fig. 1).  Zhou also discloses that the conducting member can be a PTC or NTC (Paragraph 0023).
As to claim 2, Zhou shows that the wire has a round cross-section (Figs. 1 and 3A).
Regarding claim 3, Zhou teaches that the thermal sensing portion is a conducting wire and the protective coating (carrier) is an insulating polymer (Paragraphs 0016-0017).
As to claim 18, Zhou states that the sensing member can be wrapped around a battery cell (Paragraph 0022 and Fig. 2B).
Zhou teaches every limitation of claims 1-3 and 18 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Publication 2012/0106593) in view of Wang (U.S. Patent Publication 2012/0299689).
The teachings of Zhou have been discussed in paragraph 7 above.  Zhou teaches that the at least one conductive wire can have a PTC material that changes a value of electrical conductivity when exposed to heat above the predetermined threshold (Paragraph 0005).  Since Zhou teaches that two conductive members can be present in the sensing member, it would have been obvious to one of ordinary skill in the art that each conductive member could have a PTC material having its own predetermined threshold.
Zhou fails to disclose that a wire coating is formed around the third polymer (carrier).
Wang discloses a heater wire comprising: a core, an insulation layer around the core, and a coating layer over the insulation layer (Paragraph 0018), as recited in claims 5, 8 and 19 of the present invention.  Wang also discloses that wires are wrapped around the core and insulation layer and that the wire is connected to a PPTC (Paragraphs 0018 and 0021).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have formed a wire coating on the third polymer of Zhou because Wang teaches that thermal wires commonly have an outer coating to improve protection of the wire.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Publication 2012/0106593) in view of Zeng (CN Publication 105809876).
The teachings of Zhou have been discussed in paragraph 7 above.
Zhou fails to disclose that the thermal sensor wire comprises a plurality of laminated/calendered segments formed from multiple wires having periodically different length segments along a length of the thermal sensor wire.
Zeng discloses a temperature sensing detection cable comprising: a fusible conductor wire, two detection conductor wires, and an insulation wire, wherein the wires are all twisted together and each different type of wire has a different length (Paragraph 0050 and Fig. 6), as recited in claim 9 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the thermal sensor wire of Zhou could have segments of wires having different lengths because Zeng teaches that a thermal detection cable commonly comprises different components wrapped with the detection wires in order for the cable to work properly.
Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722